In re Marullo, Frank; — Plaintiffs); applying for supervisory and/or remedial writs; to the Court of Appeal, Fourth Circuit, No. 96CA-2081; Parish of Orleans, Civil District Court, Div. “M”, No. 96-15627.
Granted. The ruling of the Court of Appeal is set aside, and the judgment of the Trial Court is reinstated. The Court of Appeal erred in reversing the Trial Court on the basis that injunctive relief is not a remedy afforded by the Election Code. Violation of a statutory law may be enjoined.
KIMBALL, J., not on panel.